Exhibit 10.1

DIRECTOR COMPENSATION SUMMARY

Officers, employees or paid consultants and advisors of Sprague Resources GP LLC
(the “General Partner”) or its affiliates (including Axel Johnson Inc. and its
affiliates) who also serve as members of the board of directors of the General
Partner (the “Board”) will not receive additional compensation for their service
as members of the Board. All members of the Board not included in the preceding
sentence shall be referred to as the “non-employee directors”. Each non-employee
director will receive an annual retainer of $60,000, paid in quarterly
installments. Each non-employee director will also receive an annual award,
granted within five business days of October 15 of each year, of the number of
fully vested common units representing limited partner interests (“Common
Units”) in Sprague Resources LP (the “Partnership”) having a grant date fair
value of approximately $60,000, subject to the terms and vesting schedules set
forth in the applicable grant documents. Further, each non-employee director
serving as a chairman or a member of a committee of the Board will receive an
annual retainer of $10,000 or $5,000, respectively, paid in quarterly
installments. Annual cash retainers and grants of Common Units will be pro-rated
for directors who join the Board mid-year. All directors will receive
reimbursement for out-of-pocket expenses associated with attending meetings of
the Board or committees of the Board. Each director will receive liability
insurance coverage and be fully indemnified by the Partnership for actions
associated with being a director to the fullest extent permitted under Delaware
law.